EXHIBIT 10.91


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated this 23 day of December, 2008, is made by and between The
Connecticut Water Company, a Connecticut corporation having its principal place
of business in Clinton, Connecticut, (“Company”), Connecticut Water Service,
Inc., a Connecticut corporation and holder of all of the outstanding capital
stock of Company (“Parent”) and Maureen P. Westbrook, a resident of Westbrook,
Connecticut (“Employee”).
WITNESSETH:
WHEREAS, Company and Parent desire to reward Employee for Employee’s valuable,
dedicated service to Company and Parent should Employee’s service be terminated
under circumstances hereinafter described; and
WHEREAS, Employee, Company and Parent entered into an amended and restated
Employment Agreement dated January 24, 2008; and
WHEREAS, the parties wish to amend the Agreement to comply with Section 409A of
the Internal Revenue Code of 1986, as amended and regulations issued thereunder
(collectively the “Code”); and
WHEREAS, Employee, Company and Parent are willing to enter into this Amended and
Restated Employment Agreement (“Agreement”) on the terms herein set forth;
NOW, THEREFORE, to assure Company and Parent of Employee’s continued dedication
and the availability of Employee’s advice and counsel in the event of any such
proposal, to induce Employee to remain in the employ of Company and Parent and
to reward Employee for Employee’s valuable dedicated service to Company and
Parent should Employee’s service be terminated under circumstances hereinafter
described, and for other good and valuable consideration, the receipt and
adequacy of which each party acknowledges, effective January 1, 2009, Company,
Parent and Employee agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)“Cause” shall mean Employee’s serious, willful misconduct in respect of
Employee’s duties under this Agreement, including conviction for a felony or
perpetration by Employee of a common law fraud upon Company or Parent which has
resulted or is likely to result in material economic damage to Company or
Parent, as determined by a vote of at least seventy-five percent (75%) of all of
the Directors (excluding Employee) of each of Company’s and Parent’s Board of
Directors;
(b)“Change-in-Control” shall be deemed to have occurred if after the date hereof
(i) a public announcement shall be made or a report on Schedule 13D shall be
filed with the Securities and Exchange Commission pursuant to Section 13(d) of
the Securities Exchange




DB2/ 38218719.1

--------------------------------------------------------------------------------




Act of 1934 (the “Act”) disclosing that any Person (as defined below), other
than Company or Parent or any employee benefit plan sponsored by Company or
Parent, is the beneficial owner (as the term is defined in Rule 13d-3 under the
Act) directly or indirectly, of twenty percent (20%) or more of the total voting
power represented by Company’s or Parent’s then outstanding voting common stock
(calculated as provided in paragraph (d) of Rule 13d-3 under the Act in the case
of rights to acquire voting common stock); or (ii) any Person, other than
Company or Parent or any employee benefit plan sponsored by Company or Parent,
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any voting common stock of Company or Parent (or securities convertible into
such voting common stock) for cash, securities or any other consideration,
provided that after consummation of the offer, the Person in question is the
beneficial owner directly or indirectly, of twenty percent (20%) or more of the
total voting power represented by Company’s or Parent’s then outstanding voting
common stock (all as calculated under clause (i)); or (iii) the stockholders of
Company or Parent shall approve (A) any consolidation or merger of Company or
Parent in which Company or Parent is not the continuing or surviving corporation
(other than a merger of Company or Parent in which holders of the outstanding
capital stock of Company or Parent immediately prior to the merger have the same
proportionate ownership of the outstanding capital stock of the surviving
corporation immediately after the merger as immediately before), or pursuant to
which the outstanding capital stock of Company or Parent would be converted into
cash, securities or other property, or (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of Company or Parent; or (iv) there shall have been
a change in the composition of the Board of Directors of Company or Parent at
any time during any consecutive twenty-four (24) month period such that
“continuing directors” cease for any reason to constitute at least a majority of
the Board unless the election, or the nomination for election of each new
Director was approved by a vote of at least two-thirds (2/3) of the Directors
then still in office who were Directors at the beginning of such period; or (v)
the Board of Directors of Company or Parent, by a vote of a majority of all the
Directors (excluding Employee) adopts a resolution to the effect that a
“Change-in-Control” has occurred for purposes of this Agreement.
(c)“Disability” shall mean the incapacity of Employee by illness or any other
cause as determined under the long-term disability insurance plan of Company in
effect at the time in question, or if no such plan is in effect, then such
incapacity of Employee as prevents Employee from performing the essential
functions of Employee’s position with or without reasonable accommodation for a
period in excess of two hundred forty (240) days (whether or not consecutive),
or one hundred eighty (180) days consecutively, as the case may be, during any
twelve (12) month period.
(d)“Effective Date” shall be the date on which a Change-in-Control occurs.
Anything in this Agreement to the contrary notwithstanding, if Employee’s
employment is terminated prior to the date on which a Change-in-Control occurs,
and it is reasonably demonstrated that such termination (i) was at the request
of a third party who has taken steps reasonably calculated to effect a
Change-in-Control or (ii) otherwise arose in connection with or anticipation of
a Change-in-Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination.




DB2/ 38218719.1    - 2 -

--------------------------------------------------------------------------------




(e)“Good Reason” shall mean the occurrence of any action which (i) removes or
changes Employee’s title or reduces Employee’s job responsibilities or base
salary; (ii) results in a significant worsening of Employee’s work conditions;
or (iii) moves Employee’s place of employment to a location that increases
Employee’s commute by more than thirty (30) miles over the length of Employee’s
commute from Employee’s place of principal residence at the time the move is
requested. For purposes of this subparagraph (e), any good faith determination
by Employee that any such action has occurred shall be conclusive.
Notwithstanding the foregoing, at any time during the period commencing on the
Effective Date and ending on the 306 day after the first anniversary of the
Effective Date, except for purposes of Paragraph 5(g), “Good Reason” shall mean
any reason or no reason.
(f)“Person” shall mean any individual, corporation, partnership, company or
other entity, and shall include a “group” as defined in Section 13(d)(3) of the
Securities ¬Exchange Act of 1934.
2.Employment.
(a)As of the Effective Date, Company hereby agrees to continue to employ
Employee and Employee agrees to remain in the employ of Company for the Term of
this Agreement upon the terms and conditions hereinafter set forth. Subject to
the provisions of subparagraph (b) of this Paragraph 2, and to the provisions of
Paragraph 6 below, “Term” shall mean a continuously renewing period of three (3)
years commencing on the Effective Date.
(b)At any time during the Term, the Board of Directors of Company and Parent
may, by written notice to Employee, advise Employee of their desire to modify or
amend any of the terms or provisions of this Agreement or to delete or add any
terms or provisions. Any such notice (“Notice”) shall describe the proposed
modifications in reasonable detail. In the event a Notice shall be given to
Employee, then Company, Parent and Employee agree to discuss the proposed
modification(s) and to attempt in good faith to reach agreement with respect
thereto and to reduce such agreement to writing in an amendment to be executed
by all the parties (“Amendment”). If a Notice is given hereunder and an
Amendment shall not have been executed on or before the sixtieth (60th) day
following the date on which Notice is given, then the Term shall thereupon be
automatically converted to a fixed period ending three (3) years after the
expiration of such sixty (60) days.
3.Duties of Employment.
(a)During the Term, Employee’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the ninety (90)-day period
immediately preceding the Effective Date and Employee’s services shall be
performed at such location as Employee shall determine.
(b)During the Term, Employee will serve Company faithfully, diligently and
competently and will devote full-time to Employee’s employment and will hold, in
addition to the offices held on the Effective Date, such other Employee offices
of Company or Parent, or




DB2/ 38218719.1    - 3 -

--------------------------------------------------------------------------------




their respective subsidiaries and affiliates, to which Employee may be elected,
appointed or assigned by the Boards of Directors of Company or Parent from time
to time and will discharge such Employee duties in connection therewith. Nothing
in this Agreement shall preclude Employee, with the prior approval of the Board
of Directors of Company, from devoting reasonable periods of time required for
(i) serving as a director or member of a committee of any organization involving
no conflict of interest with Company or Parent, or (ii) engaging in charitable,
religious and community activities, provided, that such directorships,
memberships or activities do not materially interfere with the performance of
Employee’s duties hereunder.
4.Compensation. During the Term, Company shall pay to Employee as compensation
for the services to be rendered by Employee hereunder the following:
(a)A base salary at a rate equal to the highest base salary paid or payable to
Employee by Company during the twelve (12)-month period immediately preceding
the month in which the Effective Date occurs, or such larger sum as the Company
may from time to time determine in connection with regular periodic performance
reviews pursuant to Company’s policies and practices. Such compensation shall be
payable in accordance with the normal payroll practices of Company. Employee
shall receive an annual increase in base salary at each normal pay adjustment
date during the Term, but no later than one (1) year after the date of
Employee’s last increase and annually thereafter during the Term, of not less
than the percentage increase in the cost-of-living since Employee’s last pay
adjustment, as measured by the Consumer Price Index-All Urban Consumers of the
U.S. Bureau of Labor Statistics.
(b)In addition, Company shall pay to Employee an annual award under the
Company’s Performance Stock Program (or other bonus program in effect at the
time the Effective Date occurs) payable in cash or other form of compensation,
for which he would have been eligible in accordance with the Company’s practice
or plan in effect at that time for annual bonuses for said employee for the year
preceding the fiscal year in which the Effective Date occurs.
5.Benefits. During the Term, Employee shall be entitled to the following
benefits:
(a)Incentive, Savings and Retirement Plans. In addition to base salary and bonus
payable as hereinabove provided, Employee shall be entitled to participate
during the Term in all savings and retirement plans, practices, policies and
programs applicable to employees of Company as may be in effect from time to
time. Such plans, practices, policies and programs, in the aggregate, shall
provide Employee with compensation, benefits and reward opportunities at least
as favorable as the most favorable of such compensation, benefits and reward
opportunities provided by Company for Employee under such plans, practices,
policies and programs as in effect at any time during the ninety (90)-day period
immediately preceding the Effective Date or, if more favorable to Employee, as
provided at any time thereafter with respect to other key employees of Company
or Parent.
(b)Welfare Benefit Plans. During the Term, Employee and/or Employee’s family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs
applicable to employees of




DB2/ 38218719.1    - 4 -

--------------------------------------------------------------------------------




Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life,) at least as
favorable as the most favorable of such plans, practices, policies and programs
in effect at any time during the ninety (90)-day period immediately preceding
the Effective Date or, if more favorable to Employee and/or Employee’s family,
as in effect at any time thereafter with respect to other key employees of
Company or Parent.
(c)Expenses. During the Term, Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Employee in accordance
with the most favorable policies, practices and procedures of Company in effect
at any time during the ninety (90)-day period immediately preceding the
Effective Date or, if more favorable to Employee, as in effect at any time
thereafter with respect to other key employees of Company or Parent.
(d)Fringe Benefits. During the Term, Employee shall be entitled to fringe
benefits, including use of an automobile and payment of related expenses or
payment of an allowance for automobile related expenses, in accordance with the
most favorable plans, practices, programs and policies of Company in effect at
any time during the ninety (90)-day period immediately preceding the Effective
Date or, if more favorable to Employee, as in effect at any time thereafter with
respect to other key employees of Company or Parent.
(e)Office and Support Staff. During the Term, Employee shall be entitled to an
office or offices of a size and with furnishings and other appointments, and to
secretarial and other assistance, at least equal to the most favorable of the
foregoing provided to Employee by Company at any time during the ninety (90)-day
period immediately preceding the Effective Date or, if more favorable to
Employee, as provided at any time thereafter with respect to other key employees
of Company or Parent.
(f)Vacation. During the Term, Employee shall be entitled to paid vacation in
accordance with the most favorable plans, policies, programs and practices of
Company as in effect at any time during the ninety (90)-day period immediately
preceding the Effective Date or, if more favorable to Employee, as in effect at
any time thereafter with respect to other key employees of Company or Parent.
(g)Stay-on Bonus: (i) If Employee is employed on a date on which the Board of
Directors of Company or Parent approves a transaction described in clause (iii)
of Paragraph 1(b) and the shareholders of Company or Parent, as applicable
subsequently approve such transaction, provided that such transaction qualifies
as a “Change in Control” within the meaning of Section 409A of the Code and
regulations issued thereunder, Employee shall receive a lump sum equal to the
base salary of Employee, at the rate in effect immediately prior to such date,
plus an amount equal to the target percentage of the midpoint of Employee’s
salary grade under the Company’s Officers Incentive Program for the year in
which such date occurs; provided Employee is employed on the fifth (5th) day
following the closing of such transaction. Payment hereunder shall be made on
the fifth (5th) business day following the closing of such a transaction. (ii)
If the Employee separates from service from the Company following such approval
by the applicable Board of Directors of a transaction described in subparagraph
(i) of this Paragraph (g) (provided that such transaction qualifies as a “Change
in Control” within the




DB2/ 38218719.1    - 5 -

--------------------------------------------------------------------------------




meaning of Section 409A of the Code and regulations issued thereunder), and
prior to the fifth (5th) day following the closing of such transaction for any
reason other than for Cause, or Employee’s death, or Employee’s attainment of
age sixty-five (65), or if Employee’s employment is terminated during such
period by reason of Employee’s Disability, or if Employee shall voluntarily
terminate Employee’s employment during such period for Good Reason, then, in
addition to the amounts payable to Employee pursuant to Section 7, Employee
shall be paid a lump sum equal to the base salary of Employee, at the rate in
effect immediately prior to the date of termination, plus an amount equal to the
target percentage of the midpoint of Employee’s salary grade under the Company’s
Officers Incentive Program for the year in which termination occurs. If the
Employee is a “specified employee,” as that term is defined under Section 409A
of the Code at the time she incurs a separation from service, prior to payment
under (ii), payment under (ii) shall be made on the later of the first day of
the seventh (7th) month following the Employee’s termination of Employment, or
on the fifth (5th) business day following the closing of such transaction. If
the Employee is not a specified employee, payment under (ii) shall be made on
the fifth (5th) business day following the closing of such transaction.
6.End of Term and Notice of Termination.
(a)End of Term. The Term shall end upon the occurrence of any of the following
events:
(i)
Termination of Employee’s employment by Company for Cause.

(ii)
The voluntary termination of Employee’s employment by Employee other than for
Good Reason.

(iii)
The death of Employee.

(iv)
Employee’s attainment of age sixty-five (65).

(v)
Full compliance by Company with the provisions of Paragraph 7(e) below, if
Employee’s employment shall have been terminated by Company during the Term for
any reason other than Cause, or if Employee’s employment shall have been
terminated by reason of Employee’s Disability, or if Employee shall have
voluntarily terminated Employee’s employment during the Term for Good Reason.

(b)Notice of Termination. Any termination by Company for Cause or by Employee
for Good Reason or on account of Employee’s Disability shall be communicated by
notice to the other party hereto given in accordance with Section 15 of this
Agreement. For purposes of this Agreement, a “notice” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Employee’s employment under the provision
so indicated and (iii) if the date of termination (as defined below) is other
than the




DB2/ 38218719.1    - 6 -

--------------------------------------------------------------------------------




date of receipt of such notice, specifies the termination date (which date shall
be not more than fifteen (15) days after the giving of such notice).
(c)Date of Termination. The date of termination means the date of receipt of the
notice of termination or any later date specified therein, as the case may be;
provided, however, that (i) if Employee’s employment is terminated by Company
other than for Cause or on account of Employee’s Disability, the date of
termination shall be the date on which Company notifies Employee of such
termination and (ii) if Employee’s employment is terminated by reason of death,
the date of termination shall be the date of death of Employee.
(d)Termination of Employment. In order for the Employee to be considered to have
terminated employment with the Company, the Employee must have incurred a
separation from service from the Company (and all related companies) within the
meaning of Section 409A of the Code, and regulations promulgated thereunder, and
the term termination of employment and the like as used in this Agreement shall
be construed to mean separation from service as so defined under Section 409A of
the Code.
7.Payment Upon Termination.
(a)If Employee’s employment is terminated by Company for Cause, as defined in
Paragraph 1(a), the obligations of Company under this Agreement shall cease and
Employee shall forfeit all right to receive any compensation or other benefits
under this Agreement except only compensation or benefits accrued or earned and
vested (if applicable) by Employee as of the date of termination, including base
salary through the date of termination, benefits payable under the terms of any
qualified or nonqualified retirement plans or deferred compensation plans
maintained by Company, any accrued vacation pay as of the date of termination
not yet paid by Company and any benefits required to be paid by law such as
continued health care coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) (collectively, the “Accrued Obligations”).
(b)If Employee shall voluntarily terminate Employee’s employment during the
Term, other than for Good Reason, as defined in Paragraph 1(e), the obligations
of Company under this Agreement shall cease and Employee shall forfeit all right
to receive any compensation or other benefits under this Agreement except only
the Accrued Obligations.
(c)In the event of the death of Employee during the Term, then, in addition to
the Accrued Obligations and any other benefits which may be payable by Company
in respect of the death of Employee, the base salary then payable hereunder
shall continue to be paid at the then current rate for a period of six (6)
months after such death to such beneficiary as shall have been designated in
writing by Employee, or if no effective designation exists, then to the estate
of Employee. Such payment shall be made on the first (1st) and fifteenth (15th)
of each month, beginning on the first day of the first month following
Employee’s death.
(d)If Employee’s employment is terminated by reason of Employee’s attainment of
age sixty-five (65), the obligations of Company under this Agreement shall cease




DB2/ 38218719.1    - 7 -

--------------------------------------------------------------------------------




and Employee shall forfeit all right to receive any compensation or other
benefits under this Agreement except the Accrued Obligations.
(e)If Employee’s employment is terminated by Company during the Term for any
reason other than for Cause, or Employee’s death, or Employee’s attainment of
age sixty-five (65), or if Employee’s employment is terminated during the Term
by reason of Employee’s Disability, or if Employee shall voluntarily terminate
Employee’s employment during the Term for Good Reason, Employee shall be
entitled to receive, and Company shall be obligated to pay and provide Employee,
the following amounts:
(i)An amount in consideration of the covenants by Executive set forth in
Paragraphs 8 and 9 below to be determined by a nationally recognized independent
certified public accounting firm selected and retained by Company to be the
reasonable value of said covenants as of the date of termination of Employee’s
employment, but in no event shall such amount be greater than the aggregate
value of the benefits provided in subparagraphs (e)(ii), (iii), (iv), (v) and
(viii) hereinbelow. The benefits otherwise payable to Executive pursuant to said
subparagraphs shall be offset by the amount, if any, payable to Executive in
respect of the covenants by Employee set forth in Paragraphs 8 and 9 below. Said
amount paid in consideration of the covenants by Executive set forth in
Paragraphs 8 and 9 below shall be paid in accordance with subparagraphs (e)(ii),
(iii), (iv), (v) and (viii) below, and this subparagraph (i) shall not alter the
time or form of payment of such amounts.
(ii)An amount equal to three (3) times the base salary of Employee, at the rate
in effect immediately prior to the date of termination, plus an amount equal to
three (3) times the target percentage of the midpoint of Employee’s salary grade
under the Company’s Officers Incentive Program for the year in which termination
occurs if the employee is a participant in such plan at the time of the
Change-in-Control. Such amount so determined shall be divided into thirty-six
(36) equal amounts. If the Employee is not a “specified employee” as defined
under Section 409A of the Code at the time of termination, payment of such equal
amounts shall be made on the first day of each month, commencing with the first
day of the first month following termination. If the Employee is a “specified
employee” as that term is defined under Section 409A of the Code on the date of
termination, seven (7) such equal amounts shall be paid to the Employee on the
date which is the first day of the seventh (7th) month following the date of
termination of employment, and the twenty-nine (29) remaining equal amounts
shall be payable on the first day of each month subsequent to the date of the
first payment (one payment per month) until the payments are completed. Payments
shall be treated as supplemental wage payments under applicable Treasury
Regulations subject to federal tax withholding at the flat percentage rate
applicable thereto.
(iii)An amount equal to the aggregate amounts that Company would have
contributed on behalf of Employee under Company’s qualified defined contribution
retirement plan(s), if any such plan(s) shall be in effect (other than amounts
attributable to Employee’s before-tax contributions to such plan(s)) plus
estimated earnings thereon had Employee continued in the employ of Company for
the three (3)-year period commencing on the date of termination and made
contributions under said plan(s) equal to the maximum amount that




DB2/ 38218719.1    - 8 -

--------------------------------------------------------------------------------




the Employee could have contributed under the terms of such plan(s) for the plan
year immediately preceding Employee’s termination, to be payable in a lump sum
to Employee on the second anniversary of the Employee’s termination of
employment, provided that Employee shall not have breached said non-competition
provisions.
(iv)An amount equal to the additional Interest Equivalent which would have been
earned under any deferred compensation agreement between Company and Employee,
if any such agreement shall be in effect, had Employee continued in the employ
of Company for the three (3)-year period commencing on the date of termination,
received compensation at least equal to that specified in Paragraph 4 of this
Agreement during such time, and deferred pursuant to said deferred compensation
agreement the amount of compensation specified therein; such amount to be
payable in a lump sum to Employee on the second anniversary of the Employee’s
termination of employment, provided that Employee shall not have breached said
non-competition provisions.
(v)Additional retirement benefits equal to the additional annual pension
benefits that would have been payable to Employee under Company’s qualified
defined benefit retirement plan (the “Plan”) and under any nonqualified
supplemental Employee retirement plan covering Employee (the “Supplemental
Plan”), if any such Plan or Supplemental Plan shall be in effect, if Employee
had been continued in the employ of Company for the three (3)-year period
commencing on the date of termination and had received compensation at least
equal to that specified in Paragraph 4(a) of this Agreement during such time and
had been fully vested in the benefits payable under any such Plan and
Supplemental Plan. The discounted present value of such additional benefits,
shall be payable to Employee in a lump sum, as calculated by the independent
actuary for the Plan using the assumptions specified in the Plan, on the second
anniversary of the Employee’s termination of employment, provided that Employee
shall not have breached said non-competition provisions.
(vi)At the date of termination of Employee’s employment, Employee shall be fully
vested in any form of compensation previously granted to Employee (other than
benefits payable under a qualified retirement plan), such as, by way of example
only, restricted stock, stock options, and performance share awards.
(vii)If Employee’s employment is terminated by reason of Employee’s Disability,
Employee shall be entitled to receive, in addition to the other benefits
provided under this Paragraph 7(e), disability benefits payable in accordance
with any bona fide disability plan maintained by Company or Parent, to the
extent Employee qualifies for benefits under the terms of such bona fide
disability plan.
(viii)A lump sum cash payment equal to three (3) times the sum of the average of
the annual contributions, payments, credits or allocations made by the Company
on behalf of the Employee for coverage under all life, health, disability and
similar welfare benefit plans and programs and other perquisites maintained by
the Company during the three (3) calendar year period preceding his termination
of employment. Such payment shall be made on the first day of the seventh (7th)
month following the Employee’s termination of employment, if the Employee is a
“specified employee” as defined under Section 409A of the Code on the date




DB2/ 38218719.1    - 9 -

--------------------------------------------------------------------------------




of termination. If the Employee is not a specified employee on the date of
termination, payment shall be made on the first day of the month following the
Employee’s termination of employment.
(ix)Company shall reimburse Employee for the amount of any reasonable legal or
accounting fees and expenses incurred by Employee to obtain or enforce any right
or benefit provided to Employee by Company hereunder or as confirmed or
acknowledged hereunder, provided that no such reimbursement shall be made
earlier than seven (7) months following the Employee’s termination, if the
Employee is a “specified employee” as that term is defined under Section 409A of
the Code on the date of termination, and in no event shall any reimbursement be
made any later than December 31 of the calendar year following the year in which
the expense is incurred by the Employee.
(x)Company shall provide the Employee with reasonable outplacement services from
a firm selected by the Company for a period of one (1) year commencing on the
date of termination, or until Employee accepts other employment, if earlier.
8.Confidential Information. Employee understands that in the course of
Employee’s employment by Company, Employee will receive or have access to
confidential information concerning the business or purposes of Company and
Parent, and which Company and Parent desire to protect. Such confidential
information shall be deemed to include, but not be limited to, Company’s
customer lists and information, and employee lists, including, if known,
personnel information and data. Employee agrees that Employee will not, at any
time during the period ending two (2) years after the date of termination of
Employee’s employment, reveal to anyone outside Company or Parent or use for
Employee’s own benefit any such information without specific written
authorization by Company or Parent. Employee further agrees not to use any such
confidential information or trade secrets in competing with Company or Parent at
any time during or in the two (2) year period immediately following the date of
termination of Employee’s employment with Company.
9.Covenants by Employee Not to Compete With Company or Parent.
(a)Upon the date of termination of Employee’s employment with Company for any
reason, Employee covenants and agrees that Employee will not at any time during
the period of two (2) years from and after such date of termination directly or
indirectly in any manner or under any circumstances or conditions whatsoever be
or become interested, as an individual, partner, principal, agent, clerk,
employee, stockholder, officer, director, trustee, or in any other capacity
whatsoever, except as a nominal owner of stock of a public corporation, in any
other business which, at the date of Employee’s termination, is a Competitor (as
defined herein), either directly or indirectly, with Company or Parent, or
engage or participate in, directly or indirectly (whether as an officer,
director, employee, partner, consultant, holder of an equity or debt investment,
lender or in any other manner or capacity), or lend Employee’s name (or any part
or variant thereof) to, any business which, at the date of Employee’s
termination, is a Competitor, either directly or indirectly, with Company or
Parent, or as a result of Employee’s engagement or participation would become, a
Competitor, either directly or indirectly, with any aspect of the business of
Company or Parent as it exists at the time of Employee’s termination, or




DB2/ 38218719.1    - 10 -

--------------------------------------------------------------------------------




solicit any officer, director, employee or agent of Company or Parent or any
subsidiary or affiliate of Company or Parent to become an officer, director,
employee or agent of Employee, Employee’s respective affiliates or anyone else.
Ownership, in the aggregate, of less than one percent (1%) of the outstanding
shares of capital stock of any corporation with one or more classes of its
capital stock listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a violation of the foregoing
provision. For the purposes of this Agreement, a Competitor is any business
which is similar to the business of Company or Parent or in any way in
competition with the business of Company or Parent within any of the
then-existing water utility service areas of Company.
(b)Employee hereby acknowledges that Employee’s services are unique and
extraordinary, and are not readily replaceable, and hereby expressly agrees that
Company and Parent, in enforcing the covenants contained in Paragraphs 8 and 9
herein, in addition to any other remedies provided for herein or otherwise
available at law, shall be entitled in any court of equity having jurisdiction
to an injunction restraining Employee in the event of a breach, actual or
threatened, of the agreements and covenants contained in these Paragraphs.
(c)The parties hereto believe that the restrictive covenants of these Paragraphs
are reasonable. However, if at any time it shall be determined by any court of
competent jurisdiction that these Paragraphs or any portion of them as written,
are unenforceable because the restrictions are unreasonable, the parties hereto
agree that such portions as shall have been determined to be unreasonably
restrictive shall thereupon be deemed so amended as to make such restrictions
reasonable in the determination of such court, and the said covenants, as so
modified, shall be enforceable between the parties to the same extent as if such
amendments had been made prior to the date of any alleged breach of said
covenants.
10.No Obligation to Mitigate. So long as Employee shall not be in breach of any
provision of Paragraph 8 or 9, Employee shall have no duty to mitigate damages
in the event of a termination and if Employee voluntarily obtains other
employment (including self-employment), any compensation or profits received or
accrued, directly or indirectly, from such other employment shall not reduce or
otherwise affect the obligations of Company and Parent to make payments
hereunder.
11.Resignation. In the event that Employee’s services hereunder are terminated
under any of the provisions of this Agreement (except by death), Employee agrees
that Employee will deliver Employee’s written resignation as an officer of
Company or Parent, or their subsidiaries and affiliates, to the Board of
Directors, such resignation to become effective immediately, or, at the option
of the Board of Directors, on a later date as specified by the Board.
12.Insurance. Company shall have the right at its own cost and expense to apply
for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering Employee, and Employee agrees to submit
to the usual and customary medical examination and otherwise to cooperate with
Company in connection with the procurement of any such insurance, and any claims
thereunder.




DB2/ 38218719.1    - 11 -

--------------------------------------------------------------------------------




13.Release. As a condition of receiving payments or benefits provided for in
this Agreement, at the request of Company or Parent, Employee shall execute and
deliver for the benefit of Company and Parent, and any subsidiary or affiliate
of Company or Parent, a general release in the form set forth in Attachment A,
and such release shall become effective in accordance with its terms. The
failure or refusal of Employee to sign such a release or the revocation of such
a release shall cause the termination of any and all obligations of Company and
Parent to make payments or provide benefits hereunder, and the forfeiture of the
right of Employee to receive any such payments and benefits. Employee
acknowledges that Company and Parent have advised Employee to consult with an
attorney prior to signing this Agreement and that Employee has had an
opportunity to do so.
14.Additional Benefits. In addition to the other benefits payable to Employee
pursuant to this Agreement, in the event that any payment or benefit received or
to be received by Employee under this Agreement (a “Payment”) is subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any successor to such Section, as
determined by a nationally recognized independent certified public accounting
firm selected by the Company (the “Tax Advisor”), then the Company shall make an
additional payment to Employee in a lump sum equal to all federal, state and
local taxes imposed on the Employee as a result of payments made under this
Agreement, including the amount of additional taxes imposed upon the service
provider due to the Company’s payment of the initial taxes on such compensation.
Such payment shall be made no later than the end of the calendar year following
the calendar year in which the Employee remits the related taxes and in the case
of a “specified employee,” as that term is defined under Section 409A of the
Code on the date of termination, shall not be made sooner than the first day of
the seventh month following termination of employment. The determination of the
Tax Advisor as provided herein shall be completed not later than forty-five (45)
days following Employee’s date of termination of employment, and such
determination shall be communicated in writing to Company, with a copy to
Employee within said forty-five (45) day period. The determination of the Tax
Advisor as provided herein shall be deemed conclusive and binding on Company and
Employee. Company shall pay the fees and other costs of the Tax Advisor
hereunder.
15.Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person to Employee or to the Secretary of
Company and Parent, or if mailed, postage prepaid, registered or certified mail,
addressed, in the case of Employee, to Employee’s last known address as carried
on the personnel records of Company, and, in the case of Company and Parent, to
the corporate headquarters, attention of the Secretary, or to such other address
as the party to be notified may specify by notice to the other party.
16.Successors and Binding Agreement.
(a)Company and Parent will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of Company and/or Parent, as the case may be, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that Company and Parent are required to perform it. Failure of Company
and Parent to obtain such assumption and agreement prior to




DB2/ 38218719.1    - 12 -

--------------------------------------------------------------------------------




the effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, “Company” and “Parent” shall include any successor to
Company’s and/or Parent’s, as the case may be, business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
(b)This Agreement shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee dies while
any amount is still payable hereunder, all such amounts shall be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee or
other designee or, if there is no such designee, to Employee’s estate.
17.Arbitration. Any dispute which may arise between the parties hereto may, if
both parties agree, be submitted to binding arbitration in the State of
Connecticut in accordance with the Rules of the American Arbitration
Association; provided that any such dispute shall first be submitted to
Company’s Board of Directors in an effort to resolve such dispute without resort
to arbitration.
18.Severability. If any of the terms or conditions of this Agreement shall be
declared void or unenforceable by any court or administrative body of competent
jurisdiction, such term or condition shall be deemed severable from the
remainder of this Agreement, and the other terms and conditions of this
Agreement shall continue to be valid and enforceable.
19.Amendment. This Agreement may be modified or amended only by an instrument in
writing executed by the parties hereto.
20.Construction. This Agreement shall supersede and replace all prior agreements
and understandings between the parties hereto on the subject-matter covered
hereby. This Agreement shall be governed and construed under the laws of the
State of Connecticut. Words of the masculine gender mean and include correlative
words of the feminine gender. Paragraph headings are for convenience only and
shall not be considered a part of the terms and provisions of the Agreement.
21.Deferred Compensation. This Agreement has been prepared with reference to
Section 409A of the Internal Revenue Code and shall be interpreted and
administered in a manner consistent with Section 409A.
22.Assignment Prohibited. Benefits hereunder shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Employee, Employee’s beneficiary,
or estate, and any attempt to anticipate, alienate, transfer, assign or attach
the same shall be void. The Employee, Employee’s beneficiary or estate shall
only have a contractual right to benefits hereunder and shall have the status of
general unsecured creditors.
* * * * * * *




DB2/ 38218719.1    - 13 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company and Parent have caused this Agreement to be executed
by an authorized officer, and Employee has hereunto set Employee’s hand.
 
 
The Connecticut Water Company
December 23, 2008
 
By
/s/ Daniel J. Meaney
Date
 
 
 
 
 
Connecticut Water Service, Inc.
December 23, 2008
 
By
/s/ Daniel J. Meaney
Date
 
 
 
 
 
 
 
December 23, 2008
 
 
/s/ Maureen P. Westbrook
Date
 
 
Maureen P. Westbrook







DB2/ 38218719.1    - 14 -

--------------------------------------------------------------------------------





ATTACHMENT A
RELEASE
We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to ______________ (“Company”) to change your mind and revoke your Release. Your
Release shall not become effective or enforceable until after that date.
In consideration for the benefits provided under your Employment Agreement dated
__________________ with Company and _________________________ (“Parent”), and
more specifically enumerated in Exhibit 1 hereto, by your signature below you
agree to accept such benefits and not to make any claims of any kind against
Company, its past and present and future parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies or their successors
and assigns, including without limitation Parent, or any and all past, present
and future Directors, officers, fiduciaries or employees of any of the foregoing
(all parties referred to in the foregoing are hereinafter referred to as the
“Releasees”) before any agency, court or other forum, and you agree to release
the Releasees from all claims, known or unknown, arising in any way from any
actions taken by the Releasees up to the date of this Release, including,
without limiting the foregoing, any claim for wrongful discharge or breach of
contract or any claims arising under the Age Discrimination in Employment Act of
1967, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974, Connecticut’s
Fair Employment Practices Act or any other federal, state or local statute or
regulation and any claim for attorneys’ fees, expenses or costs of litigation.
THE PRECEDING PARAGRAPH MEANS THAT BY SIGNING THIS RELEASE YOU WILL HAVE WAIVED
ANY RIGHT YOU MAY HAVE TO BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE
RELEASEES BASED ON ANY ACTIONS TAKEN BY THE RELEASEES UP TO THE DATE OF THIS
RELEASE.
By signing this Release, you further agree as follows:
1.You have read this Release carefully and fully understand its terms;
2.You have had at least twenty-one (21) days to consider the terms of the
Release;
3.You have seven (7) days from the date you sign this Release to revoke it by
written notification to Company. After this seven (7) day period, this Release
is final and binding and may not be revoked;
4.You have been advised to seek legal counsel and have had an opportunity to do
so;
5.You would not otherwise be entitled to the benefits provided under your
Employment Agreement with Company and Parent had you not agreed to waive any
right you have to bring a lawsuit or legal claim against the Releasees; and




DB2/ 38218719.1

--------------------------------------------------------------------------------




6.Your agreement to the terms set forth above is voluntary.
Name:                                                                             
 
Signature:                                                                       
Date: _______________
Received by:                                                                  
Date: _______________







DB2/ 38218719.1    - 16 -